Citation Nr: 0816426	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES 

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for a chronic bilateral 
leg disorder.  

3.  Entitlement to service connection for a chronic bilateral 
foot disorder.  


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had certified active duty for training from April 
2, 1982, to May 23, 1982. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for a chronic back disorder, a chronic 
bilateral leg disorder, and a chronic bilateral foot 
disorder.  In February 2007, the Board remanded the veteran's 
claims to the RO for additional action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2008 written statement to the Board, the 
veteran advanced that:

I requested a hearing at the Board or 
appointing or changing my representative.  
I never had a representative.  That's 
what I have been requesting.  I haven't 
changed anything.  I've never had one.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and inform him of 
the appropriate procedures for appointing 
an accredited representative to represent 
him.  

2.  Contact the veteran and request that 
he clarify whether he desires a hearing 
before a Veterans Law Judge sitting at 
the RO or in Washington, D.C.  Upon 
receipt of his selection, then schedule 
the veteran for the requested hearing 
before a Veterans Law Judge. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

